Citation Nr: 0626646	
Decision Date: 08/28/06    Archive Date: 09/06/06

DOCKET NO.  97-21 590	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania



THE ISSUES

1. Entitlement to an initial rating in excess of 30 percent 
for post-traumatic stress disorder (PTSD) prior to April 5, 
2004, and to a rating in excess of 50 percent thereafter.

2.  Entitlement to an initial compensable rating for 
bilateral hearing loss prior to November 13, 2000, and to a 
rating in excess of 10 percent thereafter.

3.  Entitlement to service connection for carcinoma of the 
nasopharynx and sphenoid bone due to herbicide exposure.



ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to January 
1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a February 1997 rating decision of the Philadelphia, 
Pennsylvania, Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO).

The RO granted service connection for bilateral hearing loss 
in its February 1997 rating decision, assigning a 
noncompensable rating, effective March 29, 1996.  By rating 
action in June 2001, the RO assigned the veteran's bilateral 
hearing loss a 10 percent disability rating, effective 
November 13, 2000.  The veteran has not indicated that he is 
satisfied with this rating.  Consequently, the issue now 
before the Board is whether he is entitled to an initial 
compensable rating for bilateral hearing loss prior to 
November 13, 2000, and to a rating higher than 10 percent 
thereafter.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (a 
veteran is presumed to be seeking the highest possible 
rating, unless he specifically indicates otherwise).

A December 2003 rating decision granted service connection 
for PTSD and assigned a 30 percent rating, effective from 
March 1996.  The veteran appealed the assigned rating.  In 
June 2004, the RO granted a higher rating of 50 percent, 
effective from April 2004.  Id.

In April 2004, the veteran indicated that he could not make a 
Travel Board hearing and requested that he be rescheduled.  
In June 2001, the veteran's representative at that time 
indicated that the veteran no longer wished a Travel Board 
hearing, and indicated that the veteran might want a Central 
Office hearing.  In August 2004 the veteran indicated that he 
did not want any hearings before the Board.

The veteran has raised the issue of service connection for 
carcinoma of the lungs.  This issue is referred to the RO for 
appropriate action.

The issue of entitlement to an initial rating in excess of 30 
percent PTSD prior to April 5, 2004, and to a rating in 
excess of 50 percent thereafter is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  A July 1996 VA examination shows Level I hearing in the 
veteran's right ear and Level II hearing in his left ear; a 
November 2000 VA examination shows Level IV in the right ear 
and Level VI in the left ear; a June 2004 VA examination 
shows Level III in the right ear and Level VI in the left 
ear; and a September 2005 examination shows Level II in the 
right ear and Level VI in the left ear.

2.  The competent medical evidence of record does not link 
the veteran's currently diagnosed carcinoma of the 
nasopharynx and sphenoid bone to military service, including 
herbicide exposure.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable rating for 
bilateral hearing loss prior to November 13, 2000 are not 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100 (2005).

2.  The criteria for a staged 20 percent rating for bilateral 
hearing loss from November 13, 2000 to June 16, 2004 have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85 
and 4.86, Diagnostic Code 6100 (2005).

3.  The criteria for a staged rating greater than 10 percent 
for bilateral hearing loss from June 17, 2004 have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.85 and 
4.86, Diagnostic Code 6100 (2005).

4.  Carcinoma of the nasopharynx and sphenoid bone was not 
incurred in or aggravated by military service and may not be 
so presumed.  38 U.S.C.A. §§ 1110, 1112, 1116 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially review 
various laws generally pertaining to the issues on appeal.  
The Board will then move on to an analysis of the issues.  
Although all of the evidence in the claims file may not be 
specifically cited in the Board's decision, the Board has 
reviewed and considered all of the evidence in the claims 
file in reaching its conclusions.

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law on November 9, 
2000.  Implementing regulations were created, codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2005).  The U. S. 
Court of Appeals for Veterans Claims (Court) held that 
content-complying VCAA notice, to the extent possible, must 
be provided prior to an initial unfavorable decision by the 
RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004) 
(Pelegrini II); see also Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. 
Apr. 5, 2006).

Here, the veteran received VCAA notice in July 2002 and 
August 2005 letters (VCAA letters) following the February 
1997 decision at issue.  But considering that the VCAA was 
not enacted until November 2000, it would have been 
impossible to comply with the Pelegrini II timing requirement 
prior to that decision.  The Court acknowledged in Pelegrini 
II that where VCAA notice was not mandated at the time of the 
initial adjudication, VA need only ensure the veteran 
receives or since has received content-complying VCAA notice.  
Pelegrini II, 18 Vet. App. at 120.  The veteran received the 
VCAA letters before the RO issued the February 2006 
supplemental statement of the case, and prior to the transfer 
and certification of his appeal to the Board.  He has been 
provided every opportunity to submit evidence and argument in 
support of his claims, and to respond to the VCAA letters.  
Therefore, notwithstanding Pelegrini II and Mayfield, 
deciding the appeal at this juncture is nonprejudicial.  See 
also Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini II, 18 Vet. App. at 
120-21.  This "fourth element" of the notice requirement 
comes from the language of 38 C.F.R. § 3.159(b)(1).

Here, the VCAA letters summarized VA's duty to assist and 
described the evidence necessary to substantiate a claim for 
service connection.  They specified the evidence the veteran 
was expected to provide, including the information necessary 
to obtain pertinent medical evidence.  The August 2005 letter 
described the evidence necessary to substantiate an increased 
rating claim and told the veteran to provide VA with any 
evidence in his possession pertinent to his claims.  In this 
way, the VCAA letters, taken together, clearly satisfy the 
four "elements" of the notice requirement.

More recently, the Court found that in cases for service 
connection, the VA must notify the claimant that, should 
service connection be awarded, a disability rating and an 
effective date for the award of benefits will be assigned.  
Dingess.  Here, as mentioned, the VCAA letters informed the 
veteran of the type of evidence needed to substantiate both a 
claim for service connection and one for a higher initial 
rating.  An even more recent letter in April 2006 informed 
him of the type of evidence necessary to establish a 
disability rating and an effective date - in compliance with 
Dingess.

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations.  The veteran has been 
afforded ample opportunity to present evidence and argument 
and has not identified any outstanding evidence.  
Accordingly, the Board will address the merits of the claims.

Entitlement to an initial compensable rating prior to 
November 13, 2000 and a rating greater than 10 percent since 
November 13, 2000 for bilateral hearing loss.

Pertinent Laws and Regulations

Disability ratings are assigned in accordance with VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 38 
C.F.R. Part 4 (2005).  Specific diagnostic codes will be 
discussed where appropriate below.

The Court has held that an appeal from an initial rating is a 
separate and distinct claim from a claim for an increased 
rating.  Fenderson v. West, 12 Vet. App. 119 (1999).  When 
assigning an initial rating, the rule from Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994), that the present level of 
disability is of primary importance, is not applicable.  
Therefore, at the time of an initial rating, separate ratings 
can be assigned for separate periods of time based on facts 
found, a practice known as "staged ratings."  See 
Fenderson, 12 Vet. App. at 125-26.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2005).  All reasonable doubt is 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2005).

In evaluating service-connected hearing loss, disability 
ratings are derived by a mechanical application of the rating 
schedule to the numeric designations assigned after 
audiometric evaluations are performed.  See Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  Hearing loss 
disability evaluations range from a noncompensable (0 
percent) rating to 100 percent based on organic impairment of 
hearing acuity, as measured by controlled speech 
discrimination tests in conjunction with the average hearing 
threshold, as measured by puretone audiometric tests in the 
frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second 
(Hertz).  The rating schedule establishes 11 auditory acuity 
levels designated from Level I for essentially normal hearing 
acuity, through Level XI for profound deafness.  VA 
audiometric examinations are conducted using a controlled 
speech discrimination test together with the results of a 
puretone audiometry test.  The vertical lines in Table VI (in 
38 C.F.R. § 4.85) represent nine categories of the percentage 
of discrimination based on the controlled speech 
discrimination test.  The horizontal columns in Table VI 
represent nine categories of decibel loss based on the pure 
tone audiometry test.  The numeric designation of impaired 
hearing (Levels I through XI) is determined for each ear by 
intersecting the vertical row appropriate for the percentage 
of discrimination and the horizontal column appropriate to 
the puretone decibel loss.

The percentage evaluation is found from Table VII (in 38 
C.F.R. § 4.85) by intersecting the vertical column 
appropriate for the numeric designation for the ear having 
the better hearing acuity and the horizontal row appropriate 
to the numeric designation level for the ear having the 
poorer hearing acuity.  For example, if the better ear has a 
numeric designation Level of "V" and the poorer ear has a 
numeric designation Level of "VII," the percentage evaluation 
is 30 percent.  See 38 C.F.R. § 4.85 (2005).

Effective June 10, 1999, during the pendency of this appeal, 
regulatory changes were made to the schedule for rating 
disabilities pertaining to diseases of the ear, including the 
criteria for evaluating hearing loss.  In this regard, the 
Board notes that the method described above using Tables VI 
and VII was not changed.  However, pertinent changes were 
made to 38 C.F.R. § 4.86, regarding cases of exceptional 
patterns of hearing impairment.

The provisions of 38 C.F.R. § 4.86(a) now provide that when 
the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  The provisions of 38 
C.F.R. § 4.86(b) provide that when the puretone threshold is 
30 decibels or less at 1,000 hertz, and 70 decibels or more 
at 2,000 hertz, the rating specialist will determine the 
Roman numeral designation for hearing impairment from either 
Table VI or Table VIa, whichever results in the higher 
numeral.  That numeral will then be elevated to the next 
higher Roman numeral.  Each ear will be evaluated separately.

Analysis

The provisions of 38 C.F.R. § 4.86 is not for application for 
the period prior to June 1999.  The VA General Counsel has 
held that where a law or regulation changes during the 
pendency of a claim for increased rating, the Board should 
first determine whether application of the revised version 
would produce retroactive results.  In particular, a new rule 
may not extinguish any rights or benefits the claimant had 
prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 
19, 2003).  However, if the revised version of the regulation 
is more favorable, the implementation of that regulation 
under 38 U.S.C.A. § 5110(g), can be no earlier than the 
effective date of that change.  The VA can apply only the 
earlier version of the regulation for the period prior to the 
effective date of the change.

For the period prior to November 13, 2000, the veteran seeks 
an initial compensable rating.  In the July 1996 examination, 
pure tone threshold levels were:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
15
55
65
75
53
LEFT
N/A
25
70
85
70
63

Speech recognition was 96 percent for the right ear and 92 
percent for the left ear.

Applying the results of the July 1996 VA examination to the 
rating criteria for hearing impairment, the Board concludes 
there is no basis for a compensable rating prior to November 
13, 2000.  Regarding the veteran's right ear, the examination 
reflects an average puretone threshold of 53 dB and 96 
percent speech discrimination, showing his hearing loss to be 
Level I impairment under 38 C.F.R. § 4.85, Table VI.  The 
examination shows his left ear manifests average puretone 
thresholds of 63 dB and 92 percent speech discrimination, 
which is Level II impairment under Table VI.  And these 
levels of impairment, in turn, correlate to a noncompensable 
rating under 38 C.F.R. § 4.85, Table VII.

As mentioned, the amended regulations added two new 
provisions for evaluating veterans with certain patterns of 
hearing impairment that cannot always be accurately assessed 
under 38 C.F.R. § 4.85 because the speech discrimination test 
may not reflect the severity of communicative functioning 
that some veterans experience.  See 64 Fed. Reg. 25, 203 (May 
11, 1999).  Here, the provisions of § 4.86(b) are met with 
respect to the left ear.  So the Board will determine a 
numeric designation according to Table VIa for this ear.  
Under Table VIa, the veteran's average puretone threshold of 
63, for his left ear, equates to Level VI impairment (as 
elevated from a finding of "V").  This is higher than the 
numerical designation reached using Table VI, but still 
insufficient for a compensable rating.  This is because, 
applying these designations (Level I hearing for the right 
ear and the adjusted Level VI hearing for the left ear) 
still, under Table VII, results in a net zero percent rating.

For the period from November 13, 2000 forward, the veteran 
seeks a rating higher than 10 percent.  In the November 13, 
2000 examination, pure tone threshold levels were:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
15
55
70
80
55
LEFT
N/A
25
70
90
70
64

Speech recognition was 82 percent for the right ear and 80 
percent for the left ear.

Regarding the veteran's right ear, the examination reflects 
an average puretone threshold of 55 dB and 82 percent speech 
discrimination, showing his hearing loss to be Level IV 
impairment under 38 C.F.R. § 4.85, Table VI.  The examination 
shows his left ear manifests average puretone thresholds of 
64 dB and 80 percent speech discrimination, which is also 
Level IV impairment under Table VI.  This bilateral Level IV 
impairment correlates to a 10 percent rating under 38 C.F.R. 
§ 4.85, Table VII.

Again, the provisions of § 4.86(b) are met with respect to 
the left ear.  Under Table VIa, the veteran's average 
puretone threshold of 64, for his left ear, equates to Level 
VI impairment (as elevated from a finding of "V").  Under 
Table VII, applying the designations most favorable to the 
veteran (Level IV hearing for the right ear and the adjusted 
Level VI hearing for the left ear) results in a 20 percent 
rating.  Thus, it appears that the veteran's condition 
warrants a rating greater than 10 percent (i.e. 20 percent) 
effective November 13, 2000.

In the June 17, 2004 evaluation, pure tone threshold levels 
were:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
20
65
70
80
59
LEFT
N/A
45
80
95
75
74

Speech recognition was 84 percent for the right ear and 72 
percent for the left ear.

In the September 2005 VA audiological evaluation, pure tone 
threshold levels were:




HERTZ




500
1000
2000
3000
4000
AVG
RIGHT
N/A
25
65
70
80
60
LEFT
N/A
40
75
90
75
70

Speech recognition was 100 percent for the right ear and 72 
percent for the left ear.

Applying the results of the June 2004 and September 2005 VA 
examinations to the rating criteria for hearing impairment, 
the Board concludes there is no basis for a rating assignment 
greater than 10 percent from June 17, 2004 forward.  

The June 2004 evaluation shows that the veteran's right ear 
manifests an average puretone threshold of 59 dB and 84 
percent speech discrimination, showing his hearing loss to be 
Level III impairment under 38 C.F.R. § 4.85, Table VI.  His 
left ear manifests average puretone thresholds of 74 dB and 
72 percent speech discrimination, which is Level VI 
impairment under Table VI.  These levels of impairment, in 
turn, correlate to a 10 percent rating under 38 C.F.R. § 
4.85, Table VII.

The September 2005 evaluation shows that the veteran's right 
ear manifests an average puretone threshold of 60 dB and 100 
percent speech discrimination, showing his hearing loss to be 
Level II impairment under 38 C.F.R. § 4.85, Table VI.  His 
left ear manifests average puretone thresholds of 70 dB and 
72 percent speech discrimination, which is Level VI 
impairment under Table VI.  Again, these levels of impairment 
correlate to a 10 percent rating under 38 C.F.R. § 4.85, 
Table VII.

Neither the June 2004 or September 2005 examinations show 
exceptional patterns of hearing impairment of the type 
contemplated by 38 C.F.R. § 4.86.  Puretone thresholds in 
each ear are 55 dB or more only at 2000, 3000, and 4000 
Hertz, so subdivision (a) is not satisfied.  And with respect 
to subdivision (b), puretone thresholds are below 30 dB at 
1000 Hertz for the right ear, but is also below 70 decibels 
at 2000 Hertz.  Concerning the left ear puretone thresholds 
at 1000 hertz is above 30 decibels.  Therefore, the medical 
evidence of record does not show that the veteran's condition 
warrants a rating greater than 10 percent from June 17, 2004 
forward.

The Board reemphasizes that, in regards to hearing loss, 
disability ratings are derived purely by a mechanical 
application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
performed.  That is to say, there is little to no discretion 
to adjust the ratings.  See Lendenmann v. Principi, 3 Vet. 
App. 345, 349 (1992).  Accordingly, the veteran's bilateral 
hearing loss warrants a noncompensable rating for the period 
prior to November 13, 2000; a 20 percent rating from November 
13, 2000 to June 16, 2004; and a 10 percent rating from June 
17, 2004 forward.  See Fenderson, 12 Vet. App. at 125-26.

Entitlement to service connection for carcinoma of the 
nasopharynx and sphenoid bone due to herbicide exposure.

Pertinent Laws and Regulations

Service connection, in general, may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed 
in-service disease or injury and the current disability.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Notwithstanding the lack of a diagnosis of a disability 
during service, service connection still may be granted if 
all of the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  38 U.S.C.A. 
§ 1113(b) (West 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

Analysis

The veteran claims to have cancer as a result of exposure to 
Agent Orange in Vietnam.  The law and applicable regulatory 
provisions pertaining to Agent Orange exposure, expanded to 
include all herbicides used in Vietnam, provide that a 
veteran who, during active military, naval, or air service, 
served in the Republic of Vietnam during the Vietnam era 
shall be presumed to have been exposed during such service to 
an herbicide agent, unless there is affirmative evidence 
otherwise.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  
Here, according to the veteran's military personnel records, 
he had a tour in Vietnam during the Vietnam era.  So, his 
exposure to Agent Orange is presumed.

The law and regulations further stipulate the diseases for 
which service connection may be presumed due to an 
association with exposure to herbicide agents.  38 U.S.C.A. § 
1116; 38 C.F.R. § 3.309(e).  The following diseases are 
deemed associated with herbicide exposure, under VA law:  
chloracne or other acneform diseases consistent with 
chloracne, diabetes mellitus (Type 2), Hodgkin's disease, 
chronic lymphatic leukemia, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral neuropathy, porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  See id.

The presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
era is not warranted for any condition other than those for 
which the Secretary of VA has specifically determined that a 
presumption of service connection is warranted.  See 38 
U.S.C.A. § 1116.

In this case, neither carcinoma of the nasopharynx or 
carcinoma of the sphenoid bone are among the conditions for 
which service connection may be presumed based on herbicide 
exposure.  38 C.F.R. § 3.309(e).  In fact, VA has determined 
that a presumption of service connection based on exposure to 
herbicides used in the Republic of Vietnam during the Vietnam 
Era is not warranted for nasopharyngeal cancer or bone 
cancer.  See 68 Fed. Reg. 27630-27641 (May 20, 2003); see 
also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 
(Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).  
Therefore, service connection for the veteran's cancer may 
not be presumed based on an association with herbicide 
exposure.

Notwithstanding the foregoing law and regulations pertaining 
to presumptive service connection, the veteran is not 
precluded from establishing service connection for his 
condition with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

As stated above, in order to establish service connection on 
a direct basis, there must be (1) a current disability; (2) 
in-service incurrence and (3) a medical nexus.  See Hickson, 
12 Vet. App. at 253.  Private surgical reports, dated in 
April 1993, show that the veteran was treated for nasopharynx 
carcinoma with invasion into the sphenoid bone.  More recent 
records, dated in June 2003, indicate that the veteran 
underwent another surgery for recurrent nasopharynx 
carcinoma.  Thus, Hickson element (1), current diagnosis, has 
been met.

As to element (2), in-service incurrence, the veteran's 
service medical records (SMRs) do not indicate any diagnosis, 
complaint, or treatment for a nose or throat disorder; 
although it is presumed that he was exposed to Agent Orange 
in Vietnam.  The medical evidence of record shows that he was 
first diagnosed with carcinoma of the nasopharynx and 
sphenoid bone no earlier than 1992, over 20 years after his 
separation from service.  

In regard to Hickson element (3), medical nexus, the veteran 
submitted statements from two private physicians in support 
of his claim that his cancer is related to Agent Orange 
exposure.  By law, the Board is obligated under 38 U.S.C.A. § 
7104(d) to analyze the credibility and probative value of all 
evidence, account for the evidence which it finds to be 
persuasive or unpersuasive, and provide reasons for its 
rejection of any material evidence favorable to the veteran.  
See, e.g., Eddy v. Brown, 9 Vet. App. 52 (1996).  In 
evaluating the probative value of competent medical evidence, 
the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . .  As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicator . . . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In a letter dated in June 2004, Dr. Rodstock opined that the 
veteran's exposure to Agent Orange is most probably the cause 
of his nasopharynx and adenoid cystic carcinoma.  In support 
of this opinion, the physician stated that Agent Orange has 
been associated with head, neck, and lung carcinoma, and that 
the veteran has no predisposing factors for development of 
nasopharynx cancer.  He did not, however, provide any 
scientific evidence to support his conclusion, despite the 
fact that the RO requested that he do so in an August 2004 
letter.  And because he failed to provide a scientific 
rationale, the probative value of his opinion is lessened.  
See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) 
(the failure of the physician to provide a basis for his 
opinion goes to the weight and credibility of the evidence).

More recently, in a letter dated in March 2005, Dr. Gilhooley 
stated that the veteran's type of cancer could have been 
caused by exposure to Agent Orange.  He provided no 
scientific data - or rationale of any kind - to support his 
opinion, although the RO requested it of him in a June 2005 
letter.  His opinion is entirely conclusory and of little 
probative value.  See id.  Additionally, the physician's use 
of the phrase "could have been caused" suggests that his 
statement was based on speculation.  "[A]n accurate 
determination of etiology is not a condition precedent to 
granting service connection; nor is 'definite etiology' or 
'obvious etiology.'"  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  But just as well, the Court has held that a doctor's 
opinion phrased in terms of "may or may not" be related to 
service is an insufficient basis for an award of service 
connection.  Winsett v. West, 11 Vet. App. 420, 424 (1998).  
That is to say, medical opinions that are speculative, 
general, or inconclusive in nature cannot support a claim.  
See Obert v. Brown, 5 Vet. App. 30, 33 (1993).

In addition, the record does not indicate in what capacity, 
or for what length of time, Dr. Rodstock or Dr. Gilhooley 
treated the veteran, nor is there any evidence that either of 
the physicians actually examined the veteran or reviewed his 
relevant medical treatment records - either from service or 
during the years since - prior to forming their nexus 
opinions.  So, their opinions do not have the proper factual 
foundation.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993).

On the other hand, as noted above, the VA has specifically 
determined that there is no positive association between 
Agent Orange and cancer of the nasopharynx or bone cancer.  
In accordance with the Agent Orange Act of 1991, Pub. L. 102-
4, 105 Stat. 11, the National Academy of Sciences (NAS) 
reviews and summarizes scientific evidence concerning the 
association between herbicide exposure used in support of 
military operations in the Republic of Vietnam during the 
Vietnam Era and each disease suspected to be associated with 
such exposure. Congress mandated that NAS determine, to the 
extent possible: (1) whether there is a statistical 
association between the suspect diseases and herbicide 
exposure, considering the strength of the scientific evidence 
and the appropriateness of the methods used to detect the 
association; (2) the increased risk of disease among 
individuals exposed to herbicides during service in the 
Republic of Vietnam during the Vietnam Era; and (3) whether 
there is a plausible biological mechanism or other evidence 
of a causal relationship between herbicide exposure and the 
suspect disease. 

Based on studies reviewed by the NAS, and all other sound 
medical and scientific information and analysis available, 
"the Secretary has found that the credible evidence against 
an association between respiratory disorders (other than 
certain respiratory cancers) and herbicide exposure outweighs 
the credible evidence for such an association, and he has 
determined that a positive association does not exist."  See 
64 Fed. Reg. 59232 (November 2, 1999); see also 67 Fed. Reg. 
42600 (2002).  More specifically, a positive association does 
not exist between Agent Orange exposure and nasopharyngeal 
cancer or bone cancer.  See 68 Fed. Reg. 27630-27641 (May 20, 
2003); see also 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. 
Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (Nov. 2, 1999).  

Because the determination made by the Secretary is based on 
an analysis by the NAS of the scientific literature 
pertaining to herbicide exposure and the development of 
disease, which is published in the Federal Register, that 
finding is highly probative.  The veteran's private 
physicians did not provide any scientific studies in support 
of their statements that there was a relationship between 
Agent Orange exposure and the development of the veteran's 
cancer.  The Board finds that the preponderance of the 
competent and probative evidence of record shows that a 
positive association does not exist between Agent Orange 
exposure and the development of nasopharynx and sphenoid bone 
carcinoma, thereby outweighing the opinions of Dr. Rodstock 
and Dr. Gilhooley. 

Finally, it is well established that laypersons without 
medical training, such as the veteran, are not competent to 
comment on medical matters such as diagnosis, date of onset, 
or cause of a disability.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992); see also 38 C.F.R. § 3.159 (a)(1) 
(2005) (competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions).  So the veteran's unsubstantiated allegations, no 
matter how sincere, cannot take the place of competent 
medical evidence and do not serve to establish the requisite 
medical nexus.  Therefore, Hickson element (3), medical 
nexus, has not been satisfied.

In summary, the veteran's nasopharynx cancer and sphenoid 
bone cancer are not conditions for which service connection 
may be presumed based on herbicide exposure.  The medical 
evidence of record shows the veteran's cancer did not develop 
until many years after his discharge from the military, and 
none of the probative evidence serves to link his cancer to 
his military service, to include herbicide exposure.  Thus, 
service connection fails on both a presumptive and direct 
basis.  For these reasons and bases, the preponderance of the 
evidence is against the appellant's claim, so there is no 
reasonable doubt to resolve in his favor.  See Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996).


ORDER

A compensable rating for bilateral hearing loss, prior to 
November 13, 2000, is denied.

A 20 percent rating for bilateral hearing loss is granted, 
from November 13, 2000 to June 16, 2004, subject to the laws 
and regulations governing the payment of VA compensation.

A rating greater than 10 percent for bilateral hearing loss, 
from June 17, 2004 forward, is denied.

The claim for service connection for carcinoma of the 
nasopharynx and sphenoid bone is denied.




REMAND

In March 1996, the veteran filed a claim of service 
connection for PTSD.  The veteran appealed the denial and 
service connection was granted by way of a December 2003 
rating decision.  The veteran was assigned a 30 percent 
rating effective from March 1996.  In March 2004, the veteran 
disagreed with the rating assigned.  In a June 2004 rating 
action, the RO granted the veteran a 50 percent rating, 
effective from April 2004.  Also in June 2004, the RO issued 
a statement of the case on the issue of an increased initial 
rating for PTSD.  In August 2004, the veteran submitted a 
timely substantive appeal.  The veteran clearly checked the 
box on the VA Form 9 indicating that he wished to appeal the 
issue on the statement of the case.  While the veteran's 
statement on his August 2004 substantive appeal is phrased in 
terms of seeking an earlier effective date, it is clear that 
he seeks an increased initial rating in excess of 30 percent 
prior to April 5, 2004, and a rating in excess of 50 percent 
thereafter.  Accordingly, this claim is in appellate status.  

During the course of the appeal, the rating criteria for 
evaluating psychiatric disabilities changed, effective from 
November 1996.  At no time has the RO adjudicated the claim 
under the criteria that was in effect prior to November 1996.  
This must be accomplished, as the veteran's claim was filed 
in March 1996, prior to the November 1996 change.  

The VA General Counsel has held that where a law or 
regulation changes during the pendency of a claim for 
increased rating, the Board should first determine whether 
application of the revised version would produce retroactive 
results.  In particular, a new rule may not extinguish any 
rights or benefits the claimant had prior to enactment of the 
new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if 
the revised version of the regulation is more favorable, the 
implementation of that regulation under 38 U.S.C.A. § 
5110(g), can be no earlier than the effective date of that 
change.  The VA can apply only the earlier version of the 
regulation for the period prior to the effective date of the 
change.

Additional medical evidence pertinent to the veteran's PTSD 
claim, including a September 2005 VA examination report, was 
received subsequent to the June 2004 statement of the case.  
However, a supplemental statement of the case showing RO 
consideration of this evidence has not been issued. 

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the veteran's 
PTSD claim and apply the criteria for 
psychiatric disorder that were in effect 
in March 1996.  In the claim is not 
granted in full (i.e., the assignment of 
a 100 percent rating from March 1996).  
The veteran should be provided a 
supplemental statement of the case which 
contains notice of all relevant actions 
taken on the claim for benefits, to 
include a summary of the evidence 
received since the June 2004 statement of 
the case.  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
K. Osborne
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


